Citation Nr: 1759500	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-12 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969, including service in the Republic of Vietnam (Vietnam) during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the VA RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record, for example a VA treatment record from August 2011, suggests that the Veteran has been assessed with COPD since filing his claim.  The Veteran served in Vietnam during the Vietnam War, and he has argued that his COPD began as a result of his exposure to toxic fumes in service.  The Veteran has not been provided with an examination addressing the likely etiology of his COPD, and the AOJ should arrange for such an examination. 

Furthermore, an August 2011 record indicated that the Veteran received disability benefits from the Social Security Administration (SSA).  On remand, the AOJ should attempt to obtain the records associated with the Veteran's claim for SSA disability benefits.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all pertinent VA treatment records have been associated with the claims file.  

2.  Undertake all appropriate efforts to obtain the records associated with the Veteran's claim for SSA benefits.  

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's COPD.  After reviewing the Veteran's claims file, physically examining the Veteran, and considering the Veteran's lay contentions, the examiner should address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's COPD began during or was otherwise caused by his military service, to include his exposure to toxic fumes in service.  When addressing this question, the examiner should assume that the Veteran was exposed to herbicide agents during his service in Vietnam.  

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


